Citation Nr: 1521563	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, secondary to service-connected disabilities, including degenerative disc disease and degenerative joint disease of the lumbar spine and pes planus.

2.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with a hearing before the Board

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

The Veteran requested a hearing before the Board at his local VA office on his October 2013 substantive appeal form.  On the same form, the Veteran provided an updated mailing address.  A copy of the May 2014 letter notifying the Veteran of the date and time of the scheduled hearing is addressed to the Veteran's previous address of record.  In June 2014, the Veteran did not appear for a scheduled Travel Board hearing.  Subsequently, in November 2014, the Veteran was provided with notice at his current address of record that he had been placed on the list of persons wanting to appear at a Travel Board hearing.  The Veteran responded in December 2014 that he instead wanted a Board hearing by live videoconference.    

The Veteran has indicated that he wishes to exercise his right to testify at a hearing before the Board, as provided by VA regulations.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Roanoke, Virginia RO before a Veterans Law Judge, in accordance with applicable law.  Ensure notice scheduling the hearing is sent to the Veteran's current address of record.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




